Citation Nr: 1101468	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  08-36 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from January 1967 to January 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, that denied the above claims.

In July 2010, the Board remanded the present matter for 
additional development and due process concerns.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review.  D'Aries 
v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDING OF FACT

A right shoulder disability did not have its onset during active 
service or within one year after separation from service, or 
result from disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right 
shoulder disability have not been met.  38 U.S.C.A. §§ 1112, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease in 
the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In addition to the above requirements, there are alternative 
methods of establishing service connection under 38 C.F.R. § 
3.303(b).  For example, a claimant may establish service 
connection by chronicity.  Chronicity is established if the 
claimant can demonstrate (1) the existence of a chronic disease 
in service and (2) present manifestations of the same disease.  
See Savage v. Gober, 10 Vet .App. 488 (1997).  Alternatively, the 
claimant may establish service connection by continuity of 
symptomatology.  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) there is post service evidence of the same 
symptomatology; and (3) there is medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  Savage, 10 Vet. 
App. at 495. 

Service connection for certain chronic disorders, such as 
arthritis, may be established based on a legal "presumption" by 
showing that either disability manifested itself to a degree of 
10 percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

Post-service medical treatment records show that the Veteran had 
been diagnosed as having degenerative joint disease and 
impingement syndrome of the right shoulder.  Therefore, the first 
requirement for service connection for this claim, the existence 
of a current disability, is met.  See Hickson, 12 Vet. App. at 
253.  

After a careful review of the evidence of record, the Board finds 
that the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for a right shoulder 
disability.  


Service treatment records are silent for any injury or treatment 
of the right shoulder.  On separation examination in December 
1968, the Veteran was found to have no abnormalities aside from 
shortening and decreased range of motion of his right index 
finger.  The right index finger disability preexisted service 
although surgery was performed on it during service to correct a 
deformity.  Likewise, in his Report of Medical History on 
separation the Veteran reported no abnormalities; he specifically 
indicated that he did not have a painful or "trick" shoulder or 
any bone, joint, or other deformity.

Post-service treatment records show that the Veteran began 
receiving treatment in 2006 for his right shoulder.  In May 2006, 
the Veteran was treated for chronic right shoulder pain which he 
reported having for 2 years with no history of trauma.  X-rays 
showed degenerative changes of the right the shoulder with marked 
narrowing of the humeral acromial distance, which was found to be 
likely related to a chronic rotator cuff tear.  In June 2006, the 
Veteran reported that he had problems with his right shoulder 
since the 1980s and reinjured it playing ball or on the monkey 
bars with kids.  During treatment in July 2006, the Veteran was 
diagnosed as having severe degenerative joint disease and rotator 
cuff tear of the right shoulder.  In July 2007, the Veteran 
underwent a right shoulder replacement.  

In connection with his claim for service connection for a right 
shoulder disability, the Veteran was afforded several VA 
examinations.  In January 2007, the Veteran reported having right 
shoulder pain that started in 1967 after a fall during service, 
which worsened over time.  A magnetic imaging resonance revealed 
abnormal findings of the right shoulder.  During the March 2009 
VA examination, the Veteran stated that he injured his right 
shoulder during training in 1968 when he fell from monkey bars.  
He stated that he never went to sick call specifically for his 
right shoulder, but felt that it gradually worsened and stiffened 
during service.  His shoulder problems worsened after leaving 
service and he had been treated for his shoulder disability for 
the past 10 years.  He stated that he suffered no subsequent 
injury.  In reviewing the evidence of record, the examiner noted 
that the record contained one note from May 1968 indicating that 
the Veteran had been given a profile for an injury to his right 
index finger and had surgical treatment of that injury, though 
the note made no direct reference to a right shoulder injury.  
The Veteran was diagnosed as having degenerative joint disease 
and impingement syndrome of the right shoulder.  The examiner 
opined that it was more likely than not that the Veteran's 
present shoulder problems can be related to his military service.  
The examiner explained that the service treatment records 
document an injury to the right upper extremity in May 1968, 
which would corroborate the clear and consistent history of a 
right shoulder injury given by the Veteran.  Additionally, the 
mechanism of the injury as described was also appropriate to the 
long-term effects suffered by the Veteran and the Veteran clearly 
stated that he never presented to sick call for his right 
shoulder during service.  

In July 2009, the March 2009 examiner provided another opinion at 
the request of the RO.  The examiner stated that he was unable to 
find any reference to the right shoulder on review of the service 
treatment records.  He further stated that it would appear that 
there was no relationship in time between the injury noted to the 
right finger and the injury noted to the right shoulder by the 
Veteran as the finger injury occurred five years prior to 
service.  The examiner did not change his opinion, however, 
explaining that the Veteran did not present to sick call and the 
service treatment records appeared to be incomplete.  Based on 
the Veteran's provided history, the examiner offered no change to 
the previous opinion.  

Pursuant to the Board remand, the Veteran was afforded a VA 
examination in August 2010.  The Veteran stated that he fell from 
monkey bars while on active duty during training and reported his 
fall to his first sergeant at that time.  This occurred around 
1968.  He was able to finish his military obligation.  He stated 
that following separation, he continued to have pain in the right 
shoulder that became increasingly worse.  The Veteran stated that 
he had been treated by a private physician following service, but 
the physician died and he was unable to obtain those records.  
Following a physical examination, the Veteran was diagnosed as 
having post right shoulder total arthroplasty.  The examiner 
opined that it was less likely as not that the Veteran's current 
right shoulder condition was related to or caused by active duty 
with the military.  As support for this opinion, the examiner 
cited to the absence of entries in the medical records during 
active duty of any significant right shoulder injury and a 
notation in a 2006 VA treatment record in which the Veteran 
denied any past history of an injury to the shoulder.  


The medical evidence of record shows that service treatment 
records are silent for any injury or treatment of the right 
shoulder in service.  In addition, the separation examination and 
the Veteran's report of medical history on separation are 
negative for a right shoulder disability.  The medical evidence 
reveals that the Veteran was not treated for a right shoulder 
disability until 2006, approximately 37 years following service.  
The time lapse between service and any documented evidence of 
treatment can be considered, along with other factors, as 
evidence of whether an injury or disease was incurred in service 
which resulted in any chronic or persistent disability.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Veteran did state that he injured his right shoulder during 
service and did not seek medical treatment for that injury.  In 
addition, in a letter dated August 2010, C.D., a former army 
buddy of the Veteran, stated that he served with the Veteran at 
Fort Gordon in Georgia in 1968 and that the Veteran injured 
himself during service while performing training on the monkey 
exercise bars.  The Veteran's and C.D.'s reported history of an 
inservice shoulder injury, however, is not supported by the 
evidence of record, which shows no complaints or findings of a 
shoulder disability at separation from service and the earliest 
medical record of a right shoulder disability following service 
is dated August 2006.  Furthermore, during treatment in June 
2006, the Veteran reported that problems with his right shoulder 
began in the 1980s, which weighs against his statements of an 
inservice injury.  Finally, during the August 2010 VA 
examination, the Veteran stated that he was treated following 
service by a private physician who had died and was unable to 
retrieve those treatment records.  The Veteran also submitted a 
Form 21-4142 stating that this treatment for his right shoulder 
was from 1969 to 1975.  However, during the March 2009 VA 
examination, the Veteran stated that he had been treated for his 
shoulder disability only for the past 10 years.  The Veteran and 
C.D. are competent to report that the Veteran was injured in 
service and that he had shoulder problems during and after 
service, because this requires only personal knowledge as it 
comes through the senses.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  
However, the evidence of record, which includes statements made 
by the Veteran during treatment and VA examinations, contradicts 
the Veteran's and C.D.'s statements.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. 
App. 498 (1995).


Furthermore, there is no competent medical evidence of record 
showing that the Veteran's right shoulder disability had its 
onset during active service or within one year of his separation 
from active service, or is related to any in-service disease or 
injury.  VA medical treatment records regarding his right 
shoulder disability make no mention of any link between this 
disability and service.  Likewise, VA examinations do not show 
that service connection for the right shoulder disability is 
warranted.

Regarding the March 2009 VA examination, the Board finds the VA 
examiner's opinion to be inadequate.  The positive opinion was 
initially based on an incorrect finding that the Veteran injured 
a finger of his right hand during service.  Service treatment 
records clearly show that the May 1968 surgery was to correct a 
deformity that pre-existed service; no finger injury was ever 
documented in service.  The examiner noted this error in his July 
2009 opinion, but stated that he would not change the opinion 
previously provided based on the Veteran's reported history of an 
inservice shoulder injury.  As previously determined, the 
Veteran's reported history is contradicted by the evidence of 
record.  

On the other hand, the August 2010 VA examiner provided a 
definitive opinion that the Veteran's current disability was not 
related to active service.  The examiner provided rationale and 
cited to specific evidence in the file as support for his 
opinion.  As the opinion was based upon review of the claims file 
and a physical examination, and is found to be persuasive.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Finally, the evidence does not show that the Veteran was 
diagnosed with a right shoulder disability within one year 
following his separation from service.  This disability was not 
diagnosed until 2006.  As such, service connection on a 
presumptive basis is not warranted.  See 38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  The preponderance is against the Veteran's claim, and it 
must be denied.

Notice and Assistance

The RO provided the appellant substantially compliant pre-
adjudication notice by a letter dated in January 2007.  VA has 
obtained service treatment records, assisted the appellant in 
obtaining evidence, afforded the appellant physical examinations, 
and obtained medical opinions as to the etiology and severity of 
disabilities.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  VA has substantially complied with the notice and 
assistance requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Service connection for a right shoulder disability is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


